In a proceeding, inter alia, to set aside a conveyance of personal property as fraudulent, Joseph Gaier appeals from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated December 4, 1995, which denied his motion to dismiss the petition for failure to state a cause of action.
Ordered that the order is affirmed, with costs payable by Joseph Gaier personally.
*479The Surrogate’s Court properly denied Joseph Gaier’s motion to dismiss the petition for failure to state a cause of action. The petition and the accompanying exhibits were sufficient to make out a cause of action alleging that the transfers by A. William King to Gaier were made with the intent to hinder, delay, or defraud the petitioner (see, Debtor and Creditor Law § 276).
Gaier’s remaining contentions are without merit. Mangano, P. J., Rosenblatt, Joy and Luciano, JJ., concur.